—Appeal by the People, as limited by their brief, from so much of an order of the Supreme Court, Queens County (LaTorella, J.), dated November 9, 1995, as granted that branch of the defendant’s omnibus motion which was to dismiss the first count of the indictment charging him with burglary in the second degree.
Ordered that the order is reversed insofar as appealed from, on the law, that branch of the defendant’s omnibus motion which was to dismiss the first count of the indictment is denied, the first count of the indictment is reinstated, and the matter is remitted for further proceedings on the indictment (see, People v Lachmanaya, 236AD2d 558 [decided herewith]). Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.